—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw her plea of guilty or vacate the judgment of conviction, defendant has failed to preserve for our review her contention that the plea allocution with respect to the charges of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [3]) and assault in the second degree (Penal Law § 120.05 [6]) was *900insufficient (see, People v Lopez, 71 NY2d 662, 665). In any event, it is well settled that “there is no legal distinction between liability as a principal or criminal culpability as an accomplice” (People v Rivera, 84 NY2d 766, 769; see, People v Duncan, 46 NY2d 74, 79-80, rearg denied 46 NY2d 940, cert denied 442 US 910, rearg dismissed 56 NY2d 646). “In view of defendant’s own admissions, it is evident that the allocution was legally sufficient and that [her] plea of guilty was properly accepted” (People v King, 114 AD2d 424). (Appeal from Judgment of Ontario County Court, Doran, J. — Attempted Robbery, 1st Degree.) Present — Pigott, Jr., P. J., Green, Pine, Scudder and Lawton, JJ.